Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered.
DETAILED ACTION
The following Non-Final office action is in response to application 15/975,805 filed on 5/9/2022. 
Status of Claims
Claims 1-2, 4-15 and 19-21 are currently pending and have been rejected as follows. 
Response to Amendments
New rejections under 103 are issued. 
Response to Arguments
Applicant’s prior art arguments and amendments have been fully considered but they are moot in light of the newly cited Saeed reference.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-9, 13, and 19 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Umeda et al, US Publication No. 2016/0283895 A1, hereinafter Umeda in view of
Bihlmaier et al, US Publication No. 2009/0099815 A1, hereinafter Bihlmaier in view of
Saeed, WO 2005013094 A2, hereinafter Saeed, in further view of
Lehman et al, US Publication No. 2008/0092596 A1, hereinafter Lehman in further view of
Braun, US Patent No. 6,341,266 B1, hereinafter Braun. As per,
Claim 1
Umeda teaches
A method to manufacture a product with production machines, the method comprising: 
identifying, by a computer system including a processor, circumstances including: identifying production machines; (Umeda [0028] “The factory 21 has a line 1 as a production line for producing the product A;” [0133] “The various types of processing described in the above embodiment may be realized by causing a pre-prepared program to be executed by a personal computer or a computer system such as a workstation”)
identifying for each of the production machines, at least one product which is manufactured with an aid of the production machines; (Umeda [0028] “The factory 21 produces the product A.”)
identifying for each product, at least one raw material that is required for production of each product, wherein a plurality of attributes is assigned to each product; (Umeda [0028] “In the factory 21, the product A is produced by using three raw materials u, v, and w;” [0052] “the collection unit 51 collects various types of information regarding the target product … the collection unit 51 collects information regarding raw materials used in production of the target product … the current stock quantity of each of the raw materials, and the consumed quantity of each of the raw materials used when one target product is produced” noting the collection unit identifying the consumed quantity of raw material to produce a product mapped to the at least one raw material required for production of a product; [0072] “the collection unit 51 collects the order unit price of the raw material in the lot ordering and the order unit price of the raw material in the unit ordering, from the production management system 11 and stores the collected order unit prices in the product information 40;” [0074] “there is a storage cost in storing of the raw material or the product in stock. The storage cost for the product is calculated” noting the ordering prices and storage costs of the raw material or product mapped to a plurality of attributes assigned to each product)
identifying at least one time attribute of the plurality of attributes for each of the at least one raw material limits manufacturable quantities of the at least one product; (Umeda [0078]-[0081] “su(k) indicates the storage cost of the period of k for the raw material u. cup indicates the storage unit price per one piece of the raw material u. […] when there is a storing time limit such as a consumption time limit, in the raw material or the product, and the raw material or the product of which the storing time limit has been passed is to be discarded, a disposal cost for this raw material or this product is generated” noting the time attribute of storing a raw material)
[…]
modeling, by the computer system, the identified circumstances as Mixed Integer Programming MIP; (Umeda [0102] “The calculation unit 61 sets various types of information acquired by the acquisition unit 60 and solves the optimization problem of the objective function represented by the expression (16) under the various constraint conditions”)
[…]
[…]
[…]
and controlling, by the computer system, the identified production machines and movement of the raw material in accordance with the determined solution. (Umeda [0028] “The wholesaler 20 orders the product A to a factory 21 in accordance with a demand. The factory 21 produces the product A. The factory 21 receives an order for the product A from the wholesaler 20 and delivers the product A having an order quantity which has been ordered. The factory 21 has a line 1 as a production line for producing the product A. The factory 21 may build an additional production line for producing the product A. The factory 21 may additionally build a line 2 depending on a production quantity of the product A. In the factory 21, the product A is produced by using three raw materials u, v, and w;” [0114] “The factory 21 produces the product A in accordance with the calculated production quantity and ships the produced product A to the wholesaler 20”)
manufacturing, by the identified and controlled production machines, the product in accordance with […] and the determined solution (Umeda [0114] “The factory 21 produces the product A in accordance with the calculated production quantity and ships the produced product A to the wholesaler 20”)
Umeda does not explicitly teach
identifying which of the at least one product is used as a raw material for other products; 
determining a solution to the MIP, by the computer system, which is optimal to the furthest extent possible with regard to a predetermined batch size for the at least one raw material that produces a quantity of the product of which an integral multiple must be processed at a production step, wherein the solution indicates which product, at which time should be manufactured with the aid of which production machines and based on which raw material, and wherein the solution accounts for the at least one time attribute of the at least one of the at least one raw material that limits manufacturable quantities of the at least one product, wherein the at least one time attribute is at least one of a production time, a time window for using at least one of the production machines and a guaranteed minimum shelf life of the at least one raw material, and wherein each of the at least one attribute is expressed as a parameter of the MIP;  
assigning, by the computer system, a location for each production machines, each product, and each raw material;
taking into account, by the computer system, the locations for each production machines, each product, and each raw material, including a transportation duration in determining the solution;   
[…] the predetermined batch size […] 
Bihlmaier however in the analogous art of production planning teaches
identifying which of the at least one product is used as a raw material for other products; (Bihlmaier [0015] “technical capacities, for example available raw materials, product components, […] product changes, for example instantaneous and/or future product versions, possible product combinations, possible dual uses, are predefined as product parameters.”)
[…] wherein the solution indicates which product, at which time should be manufactured with the aid of which production machines and based on which raw material […]; (Bihlmaier [0024] “Depending on the stipulation, at least one of the acquired and/or adjusted product parameters and/or process parameters can be output individually, in combination and/or in relation to one another, for example in the form of a graph. The graph can be, for example, a cost/time graph, a cost/capacity graph and/or a capacity/time graph;” [0050] “A product-related variable, for example an assignment of products to production lines/production areas, and/or a capacity-related variable, for example dynamic adjustment of organizational, material, technical and/or personnel-related capacities, can also be predefined as a further degree of freedom F1 to Fx.”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Umeda’s modeling to include when a product should be manufactured based on the material in view of Bihlmaier in an effort to optimize cost-effectiveness of parameters (see Bihlmaier ¶ [0023] & MPEP 2143G).
Saeed however in the analogous art of MIP teaches
determining a solution to the MIP, by the computer system, which is optimal to the furthest extent possible with regard to […] and wherein the solution accounts for the at least one time attribute of the at least one of the at least one raw material that limits manufacturable quantities of the at least one product, wherein the at least one time attribute is at least one of a production time, a time window for using at least one of the production machines and a guaranteed minimum shelf life of the at least one raw material, and wherein each of the at least one attribute is expressed as a parameter of the MIP;  (Saeed fig. 11; [0164] “the NanoPlanner architecture obtains the substantially best feasible solution using mathematical optimization techniques 1104;” fig. 10J noting the products Hardwood, Pulp P, and Bleached Pulp indicated at which time they should be manufactured under the Period column and with the aid of which production machines indicated under the Process column; fig. 6 noting the raw material requirement for the products; [0099] “the time required to produce one unit of k3 at one unit of process I”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Umeda’s modeling and Bihlmaier’s product manufacturing selection to include determining a solution to the MIP in view of Saeed in an effort to improve overall profitability by optimizing business planning (see Saeed ¶ [0172] & MPEP 2143G).
Lehman however in the analogous art of production planning teaches
[…] a predetermined batch size for the at least one raw material that produces a quantity of the product of which an integral multiple must be processed at a production step […]; (Lehman [0047] “batch controller 122 may determine what adjustments are needed to a predetermined glass batch formulation to compensate for discrepancies between the measured composition of mixed cullet supply 220 and an expected composition”)
[…] the predetermined batch size […]; (Lehman [0047] “batch controller 122 may determine what adjustments are needed to a predetermined glass batch formulation to compensate for discrepancies between the measured composition of mixed cullet supply 220 and an expected composition”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Umeda’s modeling,  Bihlmaier’s product manufacturing selection and Saeed’s MIP solution to include a predetermined batch size in view of Lehman in an effort to determine the required batch size formulation (see Lehman [0047] & MPEP 2143G).
Umeda still teaches a MIP solution. Bihlmaier still teaches optimizing based on at which time should be manufactured with the aid of which production machines and based on which raw material. Braun however in the analogous art of production planning teaches
and assigning, by the computer system, a location for each production machines, each product, and each raw material; (Braun col. 4, ln. 20-26 “The sources are plants for which there is a planned production profile. The sinks are the distribution centers for which there is a demand profile (customer orders or forecasted demand). The transportation network consists of arcs with transportation costs and time values between the intermediate nodes. The present invention searches for the optimal assignment of the production ( dispersed over space=locations and time) to the demand (also dispersed over space=locations and time)”)
taking into account, by the computer system, the locations for each production machines, each product, and each raw material, including a transportation duration in determining the solution; (Braun col. 8, ln. 27-31 “one can directly assign the production of the plants to the distribution centers. For the duration of the overall transport (via the intermediate storage facility) the sum of the transport time to the central warehouse and from there to the distribution center may be used”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Umeda’s modeling,  Bihlmaier’s product manufacturing selection, Saeed’s MIP solution and Lehman’s batch size to include a location assigned for production and a duration to move material between locations in view of Braun in an effort to provide cost-efficient transportation (see Braun col. 4, ln. 1-6 & MPEP 2143G).
Claim 2
Umeda / Saeed / Lehman / Braun do not explicitly teach
wherein, for each production machine, a production capacity utilization is determined in such a way, taking an available production capacity in each time slice for each product into account, that the production capacity of the production machine is not exceeded by the sum of the production capacity utilizations of the products.  
Bihlmaier however in the analogous art of production planning teaches
wherein, for each production machine, a production capacity utilization is determined in such a way, taking an available production capacity in each time slice for each product into account, that the production capacity of the production machine is not exceeded by the sum of the production capacity utilizations of the products.  (Bihlmaier [0048] “one or more production sites, such as the number of product lines, organizational capacities, such as available shifts, available tool capacity, utilization, conversion, construction and interlinking of product lines, personnel-related capacities, such as staff, can be predefined as process parameters P1 to Pm or indicative process parameters iP1 to iPm;” [0049] “Further simplification is achieved if limit values, for example limit capacities, and/or standard values, for example models of working hours, shift models, personnel master data, are predefined for the product parameters K1 to Kn, iK1 to iKn and/or process parameters P1 to Pm, iP1 to iPm.”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Umeda’s modeling, Saeed’s MIP solution, Lehman’s batch size and Braun’s location and duration material parameters to include determining production capacity utilization in view of Bihlmaier in an effort to optimize cost-effectiveness of parameters (see Bihlmaier ¶ [0023] & MPEP 2143G).
Claim 6
Umeda / Saeed / Lehman / Braun do not explicitly teach
wherein a production plan is created for m successively following time steps.  
Bihlmaier however in the analogous art of production planning teaches
wherein a production plan is created for m successively following time steps.  (Bihlmaier [0020] “at least one of the product parameters and/or process parameters can be additionally adjusted for a predefinable period of time;” [0056] “FIGS. 5 to 7 show different exemplary embodiments for outputting determined and/or adjusted product and/or process parameters K1 to Kn, P1 to Pm in the form of functions on the basis of production volumes and/or predefinable periods of time t.”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Umeda’s modeling, Saeed’s MIP solution, Lehman’s batch size and Braun’s location and duration material parameters to include a production plan created for successive time steps in view of Bihlmaier in an effort to optimize cost-effectiveness of parameters (see Bihlmaier ¶ [0023] & MPEP 2143G).
Claim 7
Umeda teaches
wherein a new production plan is created every n time steps.  (Umeda [0082] “When there is no demand of the product for the period of k, the calculation unit 61 delays the stock quantity on each day, by one day. […] as illustrated in the following expression (9), the calculation unit 61 delays the stock quantity on each day, by one day.”)
Claim 8
Umeda teaches
wherein each time step is at least one day.  (Umeda [0082] “When there is no demand of the product for the period of k, the calculation unit 61 delays the stock quantity on each day, by one day. […] as illustrated in the following expression (9), the calculation unit 61 delays the stock quantity on each day, by one day.”)
Claim 9
Umeda teaches
wherein a maximum shelf-life is assigned to a product and the production plan is created in such a way that the product is processed or provided with a predetermined minimum shelf-life.  (Umeda [0081] “when there is a storing time limit such as a consumption time limit, in the raw material or the product, and the raw material or the product of which the storing time limit has been passed is to be discarded”)
Claim 13
Umeda teaches
A computer program product, comprising a computer readable hardware storage device having computer readable program code stored therein, said program code executable by a processor of a computer system to implement a method with program-code means to carry out the method as claimed in claim 1.  (Umeda [0139] “For example, the program is stored in "a portable physical medium" inserted into the computer 300, such as a flexible disk (FD), a CD-ROM, a DVD disc, a magnetooptical disk, and an IC card. Thus, the computer 300 may read the program from the portable physical medium and execute the program.”)
Claim 19
Umeda / Bihlmaier / Lehman / Braun do not explicitly teach
wherein the at least one time attribute is the time window for using at least one of the production machines.  
Saeed however in the analogous art of MIP teaches
wherein the at least one time attribute is the time window for using at least one of the production machines.  (Saeed fig. 10J noting the products Hardwood, Pulp P, and Bleached Pulp indicated at which time they should be manufactured under the Period column and with the aid of which production machines indicated under the Process column)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Umeda’s modeling,  Bihlmaier’s product manufacturing selection, Lehman’s batch size and Braun’s location and duration material parameters to include determining a solution to the MIP in view of Saeed in an effort to improve overall profitability by optimizing business planning (see Saeed ¶ [0172] & MPEP 2143G).


Claims 4, 5, 11, and 12 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Umeda in view of Bihlmaier in view of Saeed in further view of Lehman in further view of Braun and in further view of
Budiman, US Publication No. 2011/0130857 A1, hereinafter Budiman. As per,
Claim 4
Umeda / Bihlmaier / Saeed / Lehman / Braun do not explicitly teach
wherein at least one storage facility is provided to admit a raw material or product and a capacity is assigned to the storage facility, which must not be exceeded. 
Budiman however in the analogous art of production planning teaches
wherein at least one storage facility is provided to admit a raw material or product and a capacity is assigned to the storage facility, which must not be exceeded.  (Budiman [0089] “the data set includes […] (e) data identifying packaged product storage facilities and data relating to the cost of holding inventory for packaged products”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Umeda’s modeling,  Bihlmaier’s product manufacturing selection, Saeed’s MIP solution, Lehman’s batch size and Braun’s location and duration material parameters to include a storage facility for raw material in view of Budiman in an effort to improve operations performance (see Budiman [0019] & MPEP 2143G).
Claim 5
Umeda / Bihlmaier / Saeed / Lehman / Braun do not explicitly teach
wherein a location is assigned to the storage facility.  
Budiman however in the analogous art of production planning teaches
wherein a location is assigned to the storage facility.  (Budiman [0065] “the constraints limiting the availability and capacity of the packaged product storage facilities specify one or more of the following: (i) limitations on the size of a warehouse or location in the plant complex where packaged products are stored”)
The rationales to modify/combine the teachings of Umeda / Bihlmaier / Saeed / Lehman / Braun with/and the teachings of Bihlmaier are presented in the examining of claim 4 and incorporated herein.
Claim 11
Umeda / Bihlmaier / Saeed / Lehman / Braun do not explicitly teach
wherein the solution is determined in such a way that a predetermined minimum production quantity, which indicates what quantity of a product must be at least processed at a production step, is upheld.  
Budiman however in the analogous art of production planning teaches
wherein the solution is determined in such a way that a predetermined minimum production quantity, which indicates what quantity of a product must be at least processed at a production step, is upheld.  (Budiman [0065] “Typically, at least one constraint relates the number of batches of each packaged product to product batch size does by making the minimum total manufactured quantity of a packaged product”)
The rationales to modify/combine the teachings of Umeda / Bihlmaier / Saeed / Lehman / Braun with/and the teachings of Bihlmaier are presented in the examining of claim 4 and incorporated herein.
Claim 12
Umeda / Bihlmaier / Saeed / Lehman / Braun do not explicitly teach
wherein the solution is determined in such a way that a predetermined batch size, which indicates a quantity of a product, of which an integral multiple must be processed at a production step, is upheld. 
Budiman however in the analogous art of production planning teaches
wherein the solution is determined in such a way that a predetermined batch size, which indicates a quantity of a product, of which an integral multiple must be processed at a production step, is upheld.  (Budiman [0022] “The model's constraints include one or more of the following: […] (f) one or more non-linear terms relating the number of batches of each packaged product to product batch size; and (g) one or more non-linear terms relating the size of each batch of packaged products to the quantity of safety stock required for the product.”)
The rationales to modify/combine the teachings of Umeda / Bihlmaier / Saeed / Lehman / Braun with/and the teachings of Bihlmaier are presented in the examining of claim 4 and incorporated herein.

Claim 10 is rejected under 35 USC 103 as being unpatentable over the teachings of 
Umeda in view of Bihlmaier in view of Saeed in further view of Lehman in further view of Braun and in further view of
Kurihara et al, US Publication No. 2003/0171963 A1, hereinafter Kurihara. As per,
Claim 10
Umeda / Bihlmaier / Saeed / Lehman / Braun do not explicitly teach
wherein a predetermined waiting time is assigned to a product -or a raw material-and the production plan is created in such a way that the product or the raw material is not further processed or provided before the waiting time expires.  
Kurihara however in the analogous art of production planning teaches
wherein a predetermined waiting time is assigned to a product -or a raw material-and the production plan is created in such a way that the product or the raw material is not further processed or provided before the waiting time expires.  (Kurihara [0131] “The "procurement period" for a certain product is the period from the beginning of preparation of raw materials and processing steps, until the beginning of warehousing of the product; this of course includes normal operation wait time and normal transport wait time. […] Hence procurement periods are usually determined according to a production plan already created.”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Umeda’s modeling,  Bihlmaier’s product manufacturing selection, Saeed’s MIP solution, Lehman’s batch size and Braun’s location and duration material parameters to include a predetermined waiting time for processing raw material in view of Kurihara in an effort to improve production efficiency (see Kurihara [0153] & MPEP 2143G).

Claims 14-15 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Umeda in view of Bihlmaier in view of Saeed in further view of Lehman. As per,
Claim 14
Umeda teaches
A device to determine and control a production plan, wherein the device comprises a processing device, which is set up to determine a solution of a Mixed Integer Programming MIP based on: (Umeda [0032] “As illustrated in the example of FIG. 3, the plan determination apparatus 10 includes a communication I/F (interface) unit 30, an input unit 31, a display unit 32, a storage unit 33, and a control unit 34.”)
a first production machine; (Umeda [0028] “The factory 21 has a line 1 as a production line for producing the product A.”)
products respectively assigned to the first production machine, which can be manufactured with the aid of the first production machine;  18(Umeda [0028] “The factory 21 produces the product A.”)
raw materials which are required for the production of the products, assigned to the products, wherein a plurality of attributes are assigned to each product, and wherein at least one time attribute of the plurality of attributes for each of the raw materials limits manufacturable quantities of the at least one product; (Umeda [0028] “In the factory 21, the product A is produced by using three raw materials u, v, and w;” [0052] “the collection unit 51 collects various types of information regarding the target product … the collection unit 51 collects information regarding raw materials used in production of the target product … the current stock quantity of each of the raw materials, and the consumed quantity of each of the raw materials used when one target product is produced” noting the collection unit identifying the consumed quantity of raw material to produce a product mapped to the at least one raw material required for production of a product; [0072] “the collection unit 51 collects the order unit price of the raw material in the lot ordering and the order unit price of the raw material in the unit ordering, from the production management system 11 and stores the collected order unit prices in the product information 40;” [0074] “there is a storage cost in storing of the raw material or the product in stock. The storage cost for the product is calculated” noting the ordering prices and storage costs of the raw material or product mapped to a plurality of attributes assigned to each product; [0078]-[0081] “su(k) indicates the storage cost of the period of k for the raw material u. cup indicates the storage unit price per one piece of the raw material u. […] when there is a storing time limit such as a consumption time limit, in the raw material or the product, and the raw material or the product of which the storing time limit has been passed is to be discarded, a disposal cost for this raw material or this product is generated” noting the time attribute of storing a raw material)
[…]
[…]
wherein the device is further configured to control movement of the raw materials and first production machine to manufacture the product according to […] and the determined solution. (Umeda [0114] “The factory 21 produces the product A in accordance with the calculated production quantity and ships the produced product A to the wholesaler 20”)
Umeda does not explicitly teach
and dependencies, which report which of the products is used as a raw material for which other product; 
wherein the solution is optimized to the furthest extent possible with regard to a predetermined batch size for raw material that indicates a quantity of the product of which an integral multiple must be processed at a production step and wherein the solution indicates which product at which time should be manufactured with the aid of which production machine and based on which raw material, wherein the solution accounts for the at least one time attribute of the raw materials that limits manufacturable quantities of the at least one product, wherein the at least one time attribute is at least one of a production time, a time window for using at least one of the production machines, and a guaranteed minimum shelf life of the at least one raw material, and wherein each of the at least one attribute is expressed as a parameter of the MIP;
[…] the predetermined batch size […].
Bihlmaier however in the analogous art of production planning teaches
and dependencies, which report which of the products is used as a raw material for which other product; (Bihlmaier [0015] “technical capacities, for example available raw materials, product components, […] product changes, for example instantaneous and/or future product versions, possible product combinations, possible dual uses, are predefined as product parameters.”)
[…] and wherein the solution indicates which product at which time should be manufactured with the aid of which production machine and based on which raw material, […]; (Bihlmaier [0024] “Depending on the stipulation, at least one of the acquired and/or adjusted product parameters and/or process parameters can be output individually, in combination and/or in relation to one another, for example in the form of a graph. The graph can be, for example, a cost/time graph, a cost/capacity graph and/or a capacity/time graph;” [0050] “A product-related variable, for example an assignment of products to production lines/production areas, and/or a capacity-related variable, for example dynamic adjustment of organizational, material, technical and/or personnel-related capacities, can also be predefined as a further degree of freedom F1 to Fx.”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Umeda’s modeling to include dependencies for a raw material in view of Bihlmaier in an effort to optimize cost-effectiveness of parameters (see Bihlmaier ¶ [0023] & MPEP 2143G).
Saeed however in the analogous art of MIP teaches
wherein the solution is optimized to the furthest extent possible with regard to […] wherein the solution accounts for the at least one time attribute of the raw materials that limits manufacturable quantities of the at least one product, wherein the at least one time attribute is at least one of a production time, a time window for using at least one of the production machines, and a guaranteed minimum shelf life of the at least one raw material, and wherein each of the at least one attribute is expressed as a parameter of the MIP;  (Saeed fig. 11; [0164] “the NanoPlanner architecture obtains the substantially best feasible solution using mathematical optimization techniques 1104;” fig. 10J noting the products Hardwood, Pulp P, and Bleached Pulp indicated at which time they should be manufactured under the Period column and with the aid of which production machines indicated under the Process column; fig. 6 noting the raw material requirement for the products; [0099] “the time required to produce one unit of k3 at one unit of process I”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Umeda’s modeling and Bihlmaier’s product manufacturing selection to include determining a solution to the MIP in view of Saeed in an effort to improve overall profitability by optimizing business planning (see Saeed ¶ [0172] & MPEP 2143G).
Lehman however in the analogous art of production planning teaches
[…] a predetermined batch size for raw material that indicates a quantity of the product of which an integral multiple must be processed at a production step […]; (Lehman [0047] “batch controller 122 may determine what adjustments are needed to a predetermined glass batch formulation to compensate for discrepancies between the measured composition of mixed cullet supply 220 and an expected composition”)
[…] the predetermined batch size […] (Lehman [0047] “batch controller 122 may determine what adjustments are needed to a predetermined glass batch formulation to compensate for discrepancies between the measured composition of mixed cullet supply 220 and an expected composition”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Umeda’s modeling,  Bihlmaier’s product manufacturing selection and Saeed’s MIP solution to include a predetermined batch size in view of Lehman in an effort to determine the required batch size formulation (see Lehman [0047] & MPEP 2143G).
Claim 15
Umeda teaches
A production system, comprising a plurality of production machines, with the aid of which at least one product can be manufactured from at least one raw material respectively; (Umeda [0028] “The factory 21 has a line 1 as a production line for producing the product A […] In the factory 21, the product A is produced by using three raw materials u, v, and w.”)
and a device as claimed in claim 14, wherein the first production machine is included in the plurality of production machine. (Umeda [0032] “As illustrated in the example of FIG. 3, the plan determination apparatus 10 includes a communication I/F (interface) unit 30, an input unit 31, a display unit 32, a storage unit 33, and a control unit 34;” [0028] “The factory 21 has a line 1 as a production line for producing the product A. The factory 21 may build an additional production line for producing the product A. The factory 21 may additionally build a line 2 depending on a production quantity of the product A”)

Claims 20 and 21 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Umeda in view of Bihlmaier in view of Saeed in further view of Lehman in further view of Braun and in further view of
Trautmann et al, US Publication No. 2002/0138323 A1, hereinafter Trautmann. As per,

Claim 20
Umeda / Bihlmaier / Lehman / Braun do not explicitly teach
wherein the at least one time attribute further includes the production time and the guaranteed minimum shelf life of the at least one raw material.
Saeed however in the analogous art of MIP teaches
wherein the at least one time attribute further includes the production time […]. (Saeed [0099] “the time required to produce one unit of k3 at one unit of process I”)
The rationales to modify/combine the teachings of Umeda / Bihlmaier / Lehman / Braun with/and the teachings of Bihlmaier are presented in the examining of claim 19 and incorporated herein.
Trautmann however in the analogous art of production planning teaches
and the guaranteed minimum shelf life of the at least one raw material. (Trautmann [0010] “Each activity in this type of model corresponds to one operation, i.e., production of one batch. Shelf life times and quarantine times for products are modeled by means of minimum and maximum time lags between the respective activities;” [0041] “one or more of the following productional restrictions may also be taken into account: … a shelf life time for output materials after which they must be processed further at the latest”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Umeda’s modeling,  Bihlmaier’s product manufacturing selection, Saeed’s MIP solution, Lehman’s batch size and Braun’s location and duration material parameters to include a minimum shelf life attribute in view of Trautmann in an effort to efficiently plan for the complex real productional restriction on resources (see Trautmann [0036] & MPEP 2143G).
Claim 21
Umeda teaches
wherein the at least one time attribute further includes a ripening duration to be upheld or an expiring shelf life. (Umeda [0081] “when there is a storing time limit such as a consumption time limit, in the raw material or the product, and the raw material or the product of which the storing time limit has been passed is to be discarded”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yaqing et al, Comparative study of different approaches to solve batch process scheduling and optimisation problems, 2012.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624